Lundberg Stratton, J.,
dissenting. I dissent from the majority’s decision to indefinitely suspend the respondent and would disbar the respondent. His problem, time after time, of obtaining retainers and utterly failing to do anything about the matter, or to return files and retainer upon discharge, is akin to theft. Respondent’s failure to cooperate in the disciplinary process or to present any mitigation evidence to explain his abusive course of conduct further supports that he is totally unfit to continue the practice of law in this state. Therefore, I would disbar the respondent.
Cook, J., concurs in the foregoing dissenting opinion.